BERANEK, JOHN R., Associate Judge.
Defendant was convicted of possession of a stolen motor vehicle and appeals. We reverse. Defendant raises four points. We find it necessary to comment only upon one point which relates to the standards set forth in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed. 2d 694 (1966). Defendant was taken into custody and questioned regarding his possession of an automobile that police suspected of being stolen. While in the custody of and under interrogation by police defendant admitted guilt. No Miranda warning or any other warning was given until the actual arrest was made. We find that the admission into evidence of defendant’s admission of guilt was error. This was clearly a statement in response to a custodial interrogation without any warning or advice regarding applicable constitutional rights. The court should have excluded defendant’s admissions. The judgment is vacated.
WALDEN, C. J., and ALDERMAN, J., concur.